NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas               956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                          March 23, 2015

      Hon. Bennett Stahl                           Hon. Jonathan Pauerstein
      One Riverwalk Place, Suite 1800              755 E Mulberry Ave, Suite 200
      700 N. St. Mary's Street                     San Antonio, TX 78212-4285
      San Antonio, TX 78205                        * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Hon. Steven J. Pawlowski
      Shackelford, Melton & McKinley, LLP
      3333 Lee Parkway, Tenth Floor
      Dallas, TX 75231
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00713-CV
      Tr.Ct.No. 45,434
      Style:    Arcturus Corporation v. Espada Operating, LLC, Bengal Energy, L.P., Lee
                Roy Billington, Rodney Rolston and Mitchell K. Michelson


             On February, 18, 2015, this Court ordered the parties to mediation. Parties were
      to inform the Court in writing within seven days of the mediator chosen. This
      information is now overdue. If the Court does not receive this information in seven days
      from the date of this correspondence then it will proceed to appoint a mediator.

                                              Very truly yours,


                                              Dorian E. Ramirez, Clerk

      DER:ch